 

 

Case 1:18-cr-03475-WJ] Document 9 Filed 01/07/19 Page 1 of1

AO 442 (Rev. 11/11) Arrest Warrant

 
   

forthe Jan —7 aio: Cf

af
District of New i ieot

CLERICALB UWJERQUE/m9

United States of America

 

 

Vv.

Case No, 18-3475 WJ

ROBERT DUNSWORTH 5
)
)
)

Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ROBERT DUNSWORTH ,
who is accused of an offense or violation based on the following document filed with the court:

 

& Indictment [J Superseding Indictment O Information © Superseding Information © Complaint
© Probation Violation Petition ( Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 922(g)(1): Felon in Possession of a Firearm and Ammunition.

Date: 10/23/2018

aaa r's signature
City and state: Albuquerque, NM Mitch Elfe cting Clerk of Court

Printed name and title

 

 

Return

 

 

 

This warrant was received on dae LA 2 OG ( CESS and the person was arrested on (date) oO! i FT I Of
hn

at (city and state) GB ANT Le
yveVv!
Date: _{ 2 [O / { i )
Arresting officer's signature

Sn Suparele, Spec eet NH

Printdd name and title *

 

 

 

 

 
